990 So.2d 1173 (2008)
INTERNATIONAL MARINE AND ELECTRONIC SUPPLY, INC., Appellant,
v.
NEW SUPPORT SERVICES, INC., et al., Appellees.
No. 3D07-3237.
District Court of Appeal of Florida, Third District.
September 10, 2008.
Michael Lechtman, North Miami Beach, for appellant.
Robert A. Milne, Tallahassee, for appellees.
Before GERSTEN, C.J., and ROTHENBERG, J., and SCHWARTZ, Senior Judge.
ROTHENBERG, Judge.
The plaintiff, International Marine and Electronic Supply, Inc., appeals from a final summary judgment entered in favor of the defendants, New Support Services, Inc., et al. We affirm.
The plaintiff filed an amended complaint, seeking damages for the non-payment of goods referenced in four specific invoices. The defendants filed a motion *1174 for summary judgment, attaching, among other things, credit memos issued by the plaintiff and the deposition of the plaintiff's president, Jorge Bergara. The trial court granted the defendants' motion, and thereafter entered final summary judgment in favor of the defendants.
Viewing the record on appeal as we must, in the light most favorable to the plaintiff as the non-moving party, we affirm the trial court's order entering final summary judgment as the defendants have conclusively demonstrated that no genuine issue of material fact exists and that they are entitled to judgment as a matter of law. See Volusia County v. Aberdeen at Ormond Beach, L.P., 760 So.2d 126, 130 (Fla.2000); Rodriguez v. City of Key West, 981 So.2d 664, 665 (Fla. 3d DCA 2008).
Affirmed.